Citation Nr: 1704322	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  10-03 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).	


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1963 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Reno, Nevada RO has assumed the role of Agency of Original Jurisdiction (AOJ).

The Board denied the claim of entitlement to TDIU in a December 2014 decision.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Memorandum Decision, the Court found that the Board had provided inadequate reasons and bases and remanded the matter for further adjudication.

The Veteran testified at a Travel Board hearing before the Board in May 2011.  A transcript of the hearing is of record.  The Veterans Law Judge (VLJ) who presided at the hearing no longer works for the Board.  The Veteran was alerted of this fact in a June 2016 letter and offered another hearing if he so desired.  The Veteran did not respond to the letter within 30 days.  Accordingly, no new hearing will be scheduled.  38 C.F.R. § 20.707.


FINDING OF FACT

With full consideration of the Veteran's educational and occupational background, the evidence of record supports a finding that his service-connected disabilities combine to render him unable to secure and follow substantially gainful employment.



CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

By way of history, the Veteran originally filed his claim of entitlement to TDIU in a May 29, 2007 correspondence.  

Throughout the appeal, excluding the periods of temporary total disability ratings from September 17, 2009 to October 31, 2010 and February 6, 2014 to March 31, 2015, the Veteran has been service-connected for a low back condition, evaluated at 60 percent (modified to include right leg radiculopathy in an April 2014 RO rating decision); a right knee condition, evaluated at 30 percent; post-traumatic stress disorder (PTSD), evaluated as 30 percent; a left knee condition, evaluated as 10 percent; bilateral tinnitus, evaluated as 10 percent; and hearing loss, right tibia fibrodysplasia and post-operative Ripstein procedure evaluated as noncompensable.  His combined disability rating is 90 percent, effective May 2007, with a single disability of 60 percent.  Prior to that date, he had a combined rating of 80 percent with a single disability of 60 percent.  Thus, he meets the threshold requirements of 38 C.F.R. § 4.16(a).

For the entire appeal period, the Veteran was unemployed.  The record indicates that the Veteran voluntarily retired from his position as an emergency management specialist in January 2007, a position he held since December 2002.  See VA Form 21-4192 received October 3, 2007.  Prior to this position, the Veteran was employed for approximately 13 years in work as a management analyst for the government.  See VA 21-8940 received July 26, 2007.

The Veteran's educational history indicates he completed a college degree.  See VA Form 21-8940 received July 26, 2007.

As an initial matter, the Board observes that the Veteran has a non-service connected bilateral eye condition which has undoubtedly impacted the Veteran's employability.  In this regard, a right eye condition was noted to have significant effects on occupational activities in a March 2007 VA eye examination.  In a June 2007 VA PTSD examination, the Veteran reported that he was forced to retire due to his condition of visual macular dystrophy with scatoma.  The examiner noted that the Veteran did not have relevant job skills where this eye handicap would not be relevant, as the condition impaired his ability to read or use the computer, essentials for effective functioning in his field.  In VA peripheral nerve and spine examinations from August 2010, it was noted the Veteran retired due to an eye condition.  However, the Board has evaluated the Veteran's condition exclusive of the eye condition in determining employability in the analysis below.  

The Veteran testified during his May 2011 Board hearing that he had not worked, in part, due to his service-connected conditions, particularly his knees.  The Veteran reported that he could not sit for long periods of time because of pain that radiated down both of his legs, including a burning pain in his right knee.  If sitting, he had to get up within ten minutes.  Pain would be relieved after walking around but it would return.  He also reported trouble standing for prolonged periods; he could stand for fifteen to twenty minutes at a time but then had to sit.  He felt PTSD may limit him in any job due to anger issues or working with other people.  The Veteran explained that he did not apply for social security administration disability benefits because he wanted to work.  

In a June 2007 VA general medical examination, the VA examiner evaluated the Veteran's bilateral knee, low back, hearing loss, right tibia fibrodysplasia and PTSD conditions (with separate reports for PTSD and hearing loss).  He opined that the Veteran's lower back problems would have a moderate to severe effect on physical employment with a mild effect on sedentary employment.  The right knee would have a moderate effect on physical employment but a mild effect on sedentary employment.  The left knee would have a mild effect on physical and minimal effect on sedentary employment.  The right tibia fibrodysplasia had resolved and there was no effect on physical or sedentary employment.   

In a June 2007 VA PTSD examination report, the VA examiner did not directly address the impact of PTSD when discussing the Veteran's employability, as detailed below.  However, it was noted the Veteran's PTSD symptoms were reported at a mild to moderate to severity.  It was explained that PTSD had "some negative impact" on his overall quality of life.  

In a June 2007 VA audiology examination report, the Veteran's hearing loss was evaluated.  The situation of greatest difficulty was understanding speech clearly, especially in the presence of background noise and in groups or meetings.  No opinion regarding the level of functional impairment was provided.   

In an August 2010 VA spine examination, the Veteran's low back condition was indicated to impact occupational activities due to a lack of stamina, weakness or fatigue and pain.  

Regarding the Veteran's service-connected right leg radiculopathy, VA examinations from August 2010 and April 2014 indicate there was no impact on his ability to work from the condition.  

Resolving doubt in favor of the Veteran and taking into account his statements, as well as his educational and work history, the Board concludes that the Veteran cannot obtain and maintain substantially gainful employment due to his service-connected disabilities.  The Veteran has competently and credibly reported how his lower extremity conditions have prevented him from obtaining substantially gainful sedentary employment due to difficulty sitting or standing for prolonged periods.  As such, the Board finds that the Veteran is entitled to TDIU for the entire period under consideration in this appeal.



ORDER

Entitlement to TDIU is granted. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


